UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1996


CLAIRE NGO SOHNA,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: February 24, 2020                                      Decided: March 27, 2020


Before WILKINSON, FLOYD, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Linda A. Dominguez, L A DOMINGUEZ LAW, LLC, Baltimore, Maryland, for
Petitioner. Joseph H. Hunt, Assistant Attorney General, Anthony C. Payne, Assistant
Director, Joseph D. Hardy, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Claire Ngo Sohna, a native and citizen of Cameroon, petitions for review of an order

of the Board of Immigration Appeals (“Board”) dismissing her appeal from the

immigration judge’s decision denying her motion to reopen. We deny the petition.

       We review the denial of a motion to reopen for abuse of discretion. 8 C.F.R.

§ 1003.23(b)(3) (2019); INS v. Doherty, 502 U.S. 314, 323-24 (1992); Mosere v. Mukasey,

552 F.3d 397, 400 (4th Cir. 2009). The “denial of a motion to reopen is reviewed with

extreme deference, given that motions to reopen are disfavored because every delay works

to the advantage of the deportable alien who wishes merely to remain in the United States.”

Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir. 2009) (internal quotation marks omitted).

We will reverse a denial of a motion to reopen only if it is “arbitrary, irrational, or contrary

to law.” Mosere, 552 F.3d at 400 (internal quotation marks omitted).

       In order to demonstrate ineffective assistance of counsel that warrants reopening,

Sohna must show that she was prejudiced by counsel’s conduct. See In re Lozada, 19 I. &

N. Dec. 637, 640 (B.I.A. 1988). Upon our review of the Board’s order and the record, we

find nothing that undermines the Board’s findings that Sohna did not demonstrate prejudice

or that she diligently pursued her rights. Accordingly, we deny the petition for review. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                         PETITION DENIED



                                               2